Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikehara (JP 2010-089722 A, with English Machine Translation) in view of Okamoto (JP H06-346386 A, with English Translation provided in previous Office Action) and Damke et al. (US Patent No. 5,795,417 A).
Regarding claim 1, Ikehara teaches a pneumatic tire (Para. [0011]) comprising a tread (Fig. 1, Ref. Num. 11) and a band (Fig. 1, Ref. Num. 23; the spiral layer is a circumferential layer which meets the requirements of being a band layer) disposed inward of the tread in a radial direction where the cords of the band layer are spirally wound (Para. [0011]). Ikehara also teaches a carcass (Fig. 1, Ref. Num. 22) that is in contact with the inner surface of the band (Fig. 1, Ref. Num. 23), wherein the outer surface of the band is in contact with the tread (Fig. 1, Ref. Num. 11). However, Ikehara does not teach the structure of the cords in the band layer.
	In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image1.png
    267
    212
    media_image1.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). Since the circle D is fully inscribed inside the filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D which is 0.86 mm. That means that the diameter ϕ will have to be greater than 3.071 times the diameter ψ which is within the range of 3 to 6 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara with Okamoto in order to have the band layer formed from the three-filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]). However, neither Ikehara not Okamoto teach that the band includes a center portion and a pair of side portions reaching the outermost end of the band where the initial elongation of the cord at the center portion is higher than at the side portion.
	In an analogous art, Damke teaches a tire with a band layer (Fig. 2, Ref. Num. 5) where the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where each of the side portions reach a corresponding outer end of the band in an axial direction. Damke teaches that during construction of the tire, the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship. This can be achieved by using the same cord in both portions by modifying the degree of twist of these cords (Col. 5, Lines 22-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara and Okamoto with Damke to make the extension of the cords in the center region longer than in the shoulder regions. This modification will help the tire obtain good characteristics (Damke; Col. 4, Lines 30-31).
Regarding claim 2, Okamoto teaches that the diameter of the filaments is 0.28 mm [Para. [0029]) thus meeting the instant limitation of 0.15mm to 0.35 mm.
Regarding claim 3, Ikehara in view of Okamoto and Damke teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and that the claimed tensile strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught by Ikehara in view of Okamoto and Damke would have similar tensile strength properties to the claimed cord and would also have a close point of not less than 30 N.
Regarding claim 4, Ikehara in view of Okamoto and Damke teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and the fact that the claimed compressive strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught in Ikehara in view of Okamoto and Damke would have similar compressive strength properties to the claimed cord and would therefore have a yield point of not less than 150 N.
Regarding claim 6, Ikehara teaches that the cord is parallel to the tire equatorial plane (Para. [0011]), which would make the angle of the cord approximately 0 degrees.
Regarding claim 8, Ikehara teaches a pneumatic tire (Para. [0011]) comprising a tread (Fig. 1, Ref. Num. 11) and a band (Fig. 1, Ref. Num. 23; the spiral layer is a circumferential layer which meets the requirements of being a band layer) disposed inward of the tread in a radial direction where the cords of the band layer are spirally wound (Para. [0011]). Ikehara also teaches a carcass (Fig. 1, Ref. Num. 22) that is in contact with the inner surface of the band (Fig. 1, Ref. Num. 23), wherein the outer surface of the band is in contact with the tread (Fig. 1, Ref. Num. 11). However, Ikehara does not teach the structure of the cords in the band layer.
In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is five (Fig. 1a; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Fig. 1a).
Okamoto also teaches that there is a gap formed between the filaments (Fig. 1a, Ref. Num. D1). The diameter of the inscribed circle, D1, is 0.58 mm (Para. [0026]) while the diameter of the filaments is 0.23 mm (Para. [0026]). Since the circle D1 is fully inscribed inside the outermost filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D1 which is 1.04 mm. That means that the diameter ϕ will have to be greater than 4.52 times the diameter ψ which is within the range of 3.5 to 7 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara with Okamoto in order to have the band layer formed from the five-filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]). However, neither Ikehara nor Okamoto teach that the band includes a center portion and a pair of side portions reaching the outermost end of the band where the initial elongation of the cord at the center portion is higher than at the side portion.
	In an analogous art, Damke teaches a tire with a band layer (Fig. 2, Ref. Num. 5) where the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where each of the side portions reach a corresponding outer end of the band in an axial direction. Damke teaches that during construction of the tire, the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship. This can be achieved by using the same cord in both portions by modifying the degree of twist of these cords (Col. 5, Lines 22-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara and Okamoto with Damke to make the extension of the cords in the center region longer than in the shoulder regions. This modification will help the tire obtain good characteristics (Damke; Col. 4, Lines 30-31).
Regarding claim 10, Ikehara teaches a pneumatic tire (Para. [0011]) comprising a tread (Fig. 1, Ref. Num. 11) and a band (Fig. 1, Ref. Num. 23; the spiral layer is a circumferential layer which meets the requirements of being a band layer) disposed inward of the tread in a radial direction where the cords of the band layer are spirally wound (Para. [0011]). Ikehara also teaches a carcass (Fig. 1, Ref. Num. 22) that is in contact with the inner surface of the band (Fig. 1, Ref. Num. 23), wherein the outer surface of the band is in contact with the tread (Fig. 1, Ref. Num. 11). However, Ikehara does not teach the structure of the cords in the band layer.
	In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image1.png
    267
    212
    media_image1.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). Since the circle D is fully inscribed inside the filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D which is 0.86 mm. That means that the diameter ϕ will have to be greater than 3.071 times the diameter ψ which is within the range of 3 to 6 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara with Okamoto in order to have the band layer formed from the three-filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]). However, neither Ikehara nor Okamoto teach that the band includes a center portion and a pair of side portions reaching the outermost end of the band where the initial elongation of the cord at the center portion is higher than at the side portion.
	In an analogous art, Damke teaches a tire with a band layer (Fig. 2, Ref. Num. 5) where the band includes a center portion (Fig. 37, Ref. Num. 21) and a pair of side portions (Fig. 37, Ref. Num. 18) disposed outward of the center portion where each of the side portions reach a corresponding outer end of the band in an axial direction. Damke teaches that during construction of the tire, the extension (elongation) of the tire should be longer in the central region than in the shoulder regions (Col. 4, Lines 23-31) which will make the initial elongation follow the same relationship. This can be achieved by using the same cord in both portions by modifying the degree of twist of these cords (Col. 5, Lines 22-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ikehara and Okamoto with Damke to make the extension of the cords in the center region longer than in the shoulder regions. This modification will help the tire obtain good characteristics (Damke; Col. 4, Lines 30-31).
Regarding claims 14, 15, and 17, Ikehara teaches that the tire is for a motorcycle (Para. [0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749